             Case 20-30967 Document 787 Filed in TXSB on 10/02/20 Page 1 of 1


                APPEARANCE SHEET FOR HEARING BEFORE
                            JUDGE ISGUR
                       Friday, October 2, 2020
First Name        Last Name      Firm Name                     Client Name

Henry             Flores         Rapp & Krock PC               Flores Plaintiffs

Wayne             Kitchens       Hughes Watters Askanase LLP   Janet Northrup, Watson Grinding Chapter 11 Trustee
Matthew           Okin           Okin Adams LLP                Robert Ogle, Valve Trustee
Frank             Vlahakos       Dean G. Pappas Law Firm       Amica Mutual Insurance Company
